Ex Silverleaf Announces Extension of $106 Million Senior Credit Facility DALLAS(BUSINESS WIRE) — February 16, 2010 Silverleaf Resorts, Inc. (NASDAQ: SVLF) today announced the extension of its receivables-based revolving credit facility with UBS Real Estate Securities Inc. (“UBS”).The facility is set up through Silverleaf’s wholly-owned and fully consolidated special purpose finance subsidiary, Silverleaf Finance IV, LLC (“SF-IV”), a Delaware limited liability company. The new initial maximum commitment amount of the variable funding note (“VFN”) issued under the facility is $106 million, which maximum commitment amount decreases to $100 million on June 30, 2010.The scheduled funding period under the VFN initially ended in September 2009, but has been reinstated and extended to February 2011, and the final scheduled settlement date has been extended from September 2011 to February 2013.The interest rate will increase from Prime to LIBOR plus 5.00%. The VFN is secured by customer notes receivable sold by Silverleaf to SF-IV.Proceeds from the sale of additional customer notes to SF-IV will be used to fund normal business operations and for general working capital purposes.Silverleaf will continue to service the customer notes sold to SF-IV under the terms of an agreement with the indenture trustee and SF-IV. Thomas J.
